Citation Nr: 1015139	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-15 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for kidney disability.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1941 to 
November 1943.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2008.  This matter was 
originally on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's nephrolithiasis, right renal cancer status post 
right nephrectomy, and chronic kidney disease, stage 2 are 
related to active service.


CONCLUSION OF LAW

Nephrolithiasis, right renal cancer status post right 
nephrectomy, and chronic kidney disease were incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's December 2008 Remand, the Appeals 
Management Center (AMC) requested VA treatment records 
pertaining to treatment for a kidney condition from 1944 to 
1950 from the Allen Park VA Medical Center (VAMC) and issued 
a Supplemental Statement of the Case (SSOC).  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's December 2008 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  



Service Connection

The Veteran contends that he suffered trauma to his kidney 
during the sinking of his ship, the U.S.S. Walke in November 
1942.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. §3.303(b). When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).  

Service connection may also be granted where the evidence 
shows that a Veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The Board notes that the Veteran filed his original claim for 
compensation in December 1943 for internal stomach injuries.  
In May 2004, the Veteran filed a claim for compensation for 
the removal of one kidney due to shrapnel injury that he 
sustained while on active duty.  The Veteran stated that 
according to his family doctor, a piece of shrapnel was 
lodged in his kidney when he was wounded and caused the 
condition for which the kidney was removed.  At the August 
2004 VA examination, the Veteran reported that he thought 
that he had a shrapnel injury and that he received a Purple 
Heart for his kidney injury.  

The Veteran's service personnel records indicate that he 
enlisted in October 1941, boarded the U.S.S. Walke in 
November 1941, the ship sunk in Solomons November 1942, and 
he was hospitalized for internal injuries caused by depth 
charges while in water.  

A Report Slip dated in October 1943 notes that the Veteran 
"[w]as on board the U.S.S. Walke (Destroyer) when it was 
sunk in the Solomons, November 1942.  Was in the water for 14 
hours.  Says he received internal injuries from depth charges 
while in water.  Granted 30 day leave from hospital in Panama 
and was to report at end of that time for further medical 
treatment in New York.  Failed to return and was apprehended.  
States that he remained over because of his fear of being 
returned to sea."

The Veteran's service treatment records indicate that 
physical examination at enlistment in October 1941 showed a 
3-inch scar on the Veteran's stomach to the right of his 
umbilicus.  

Physical examination on board the U.S.S. Zeilin on November 
27, 1942, showed the same 3-inch scar but no other scars on 
the abdomen.  The Veteran's abdomen, pelvis, and 
genitourinary system were all evaluated as normal. A November 
30, 1942, note indicated that the Veteran was examined and 
found physically qualified for transfer.  

Physical examination on board the U.S.S. Clark on January 14, 
1943, showed the same 3-inch scar but no other scars on the 
abdomen.  The Veteran's abdomen, pelvis, and genitourinary 
system were all evaluated as normal.  

The Veteran reported to sick bay on February 5, 1943, 
complaining of urethral discharge with burning sensation.  He 
admitted to illicit intercourse on January 1943 and stated 
that he took prophylaxis.  Examination revealed profuse 
urethral discharge.  Diagnosis was gonococcus infection, 
urethra.  

The Veteran reported to sick bay on March 3, 1943 complaining 
of "bulging" in the right inguinal region.  Physical 
examination revealed no right side bulging in region of 
external ring.  Palpation revealed hernial sac well below 
external ring but easily reducible through large inguinal 
canal.  Left large canal rings were open and impulse felt at 
external ring.  There was noted to be a potential hernia on 
left side.  The Veteran was transferred to Naval Hospital in 
Balboa in the Canal Zone for treatment.  Medical record dated 
April 22, 1943, noted that the Veteran's health record 
indicated that on March 3, 1943, the Veteran reported to sick 
bay complaining of bulging in right inguinal region.  It 
indicated at that time that he had a hernia on the right side 
and a potential hernia on the left side.  The Veteran stated 
that he had been doing limited activity and had no complaints 
since then.  Family history was negative.  Prior history was 
essentially negative except for Gonorrhea in February 1943.  
Physical examination of the abdomen at that time showed no 
evidence of hernia in either inguinal or femoral region.  On 
April 23, 1943, it was noted that after being up and about, a 
small indirect hernia was present in the right inguinal 
region reducible and self reducing.  Repair was advised.  On 
April 24, 1943, repair of a right indirect inguinal hernia 
was done.  On April 30, 1943, sutures were removed and the 
wound was noted to be clean.  On May 10, 1943, the wound was 
noted to be healed.  On May 20, 1943, the Veteran's condition 
was noted to be satisfactory.  On June 1, 1943, the Veteran 
was noted to be well healed; and on June 5, 1943, he was 
returned to duty.

The Veteran's Certificate of Discharge noted scar on the 
right side 8 inches and a scar on the stomach 5 inches.  

In May 1944, the Veteran underwent VA examination at which he 
complained of pain, sometimes sharp, all through his stomach 
at various times.  In October 1947, the Veteran underwent a 
VA examination at which he complained of pains in his 
stomach.  In November 1948, the Veteran underwent a VA 
examination at which he complained of having something wrong 
with his stomach, and the examiner noted that the Veteran was 
complaining of vague and indefinite aches in the stomach.  
Not once until 1950 was there a diagnosis related to the 
Veteran's kidneys.  In May 1944, the examiner diagnosed 
psychoneurosis, mixed, with features of both anxiety type and 
neurasthenia; in October 1947, the examiner diagnosed 
psychoneurosis, anxiety type, severe; and in November 1948, 
the examiner diagnosed mixed type conversion reaction in a 
basically schizoid personality and that the Veteran has 
conversion reaction to G.I. tract. 

A May 25, 1950, Discharge Summary of the VA hospital in 
Dearborn, Michigan noted that the Veteran was admitted 
complaining of recurrent left lower abdominal pain of six 
years duration and that present attack occurred on the 
morning of admission.  Physical examination was nonrevealing 
but IVP revealed a left ureteral calculus at the left 
uretero-vesical junction.  The Veteran was transferred to the 
Urological Service where cystoscopy was performed on May 18, 
1950, but the calculus could not be dislodged.  The ureteral 
orifice was dilated following which on May 23, 1950, the 
Veteran spontaneously passed a small calculus which 
corresponded in size and shape to the calculus seen on KUB.  
Flat plate of the abdomen following this revealed calculus to 
be no longer present.  The Veteran was discharged on May 25, 
1950, with instructions to remain on forced fluids and ammon. 
Chloride for three months.  

The service treatment records are absent complaints, findings 
or diagnoses of any kidney problems during service.  
Nonetheless, in the case of any Veteran who engaged in combat 
with the enemy in active service with a military, naval, or 
air organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

The Veteran has consistently alleged that he injured his 
kidneys when the U.S.S. Walke sank on November 15, 1942.  In 
this case, there is no doubt that the Veteran was aboard the 
U.S.S. Walke when it sank in November 1942.  In addition, in 
January 2010, the Board sought a medical expert opinion from 
a nephrologist as to whether there is clear and convincing 
evidence that the Veteran did not sustain shrapnel or other 
injury to his kidneys at that time.  In March 2010, Dr. S.K., 
Staff Nephrologist, submitted his medical expert opinion and 
stated that he did not find clear and convincing evidence 
that the Veteran did not sustain injury to his kidneys during 
service.    

Thus, the Board does not find clear and convincing evidence 
that the Veteran did not suffer a kidney injury on November 
15, 1942, when his ship, the U.S.S. Walke, was sunk.  Thus, 
the Board accepts as sufficient proof that the Veteran 
sustained injury to his kidneys during service as being 
consistent with the circumstances, conditions, or hardships 
of his service.  

In addition, calculi of the kidney can be service-connected 
on such a basis.  In March 2010, Dr. S.K. also opined that 
the Veteran's complaints of "stomach pain" within the year 
following service were as likely as not the result of a 
kidney stone and noted that an IVP in May 1950 showed a left 
ureteral calculus that passed spontaneously after dilatation 
of the ureteral orifice.    

Also in January 2010, the Board sought a medical expert 
opinion to identify all current kidney disorders and to 
determine whether it was at least as likely as not that any 
current kidney disorder was related to the Veteran's active 
duty service.  Dr. S.K. stated that the Veteran current has 
nephrolithiasis, right renal cancer status post right 
nephrectomy, and chronic kidney disease, stage 2.  Dr. S.K. 
also stated that it was his opinion that it was as likely as 
not that these conditions were related to the Veteran's 
active duty service.  

Thus, the record contains medical evidence of current kidney 
disabilities; evidence of in-service occurrence of kidney 
injury; and medical evidence of a nexus between the Veteran's 
active duty service and the current kidney disabilities.  
Accordingly, service connection for nephrolithiasis, right 
renal cancer status post right nephrectomy, and chronic 
kidney disease, stage 2, is warranted.      


ORDER

Entitlement to service connection for nephrolithiasis, right 
renal cancer status post right nephrectomy, and chronic 
kidney disease, stage 2, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


